Citation Nr: 0325370	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as post-traumatic stress 
disorder (PTSD) and depression. 

2.  Entitlement to an evaluation in excess of 10 percent for 
a fragment injury to the right calf with retained foreign 
body. 

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1982 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for 
bronchitis and entitlement to service connection for the 
residuals of a repair of a septal deviation were originally 
included on appeal.  However, the veteran withdrew these 
issues at his April 2003 hearing. 

The issues of entitlement to an evaluation in excess of 10 
percent for a fragment injury to the right calf with retained 
foreign body and entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities will be addressed in the remand section at the 
end of this decision. 


FINDINGS OF FACT

1.  Entitlement to service connection for a lumbosacral spine 
disability was established in a November 2002 rating 
decision, effective from December 1999.

2.  Undisputed medical opinion states that the veteran's 
depression has developed as a result of his service connected 
lumbosacral spine disability. 


CONCLUSION OF LAW

The veteran's depression is proximately due to or the result 
of his service connected lumbosacral spine disability.  
38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.304(f), 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed an acquired 
psychiatric disability due to events in active service.  He 
argues that he has developed PTSD as a result of a jeep 
accident in which he was forced off the road by a tank.  In 
the alternative, the veteran argues that he has developed 
depression secondary to his service connected back 
disability.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable nature of 
this portion of the decision, no further discussion of the 
VCAA is required. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances , 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran also contends that he has developed depression 
due to his service connected back disability.  The record 
indicates that service connection for instability for the 
lumbosacral spine was established in a November 2002 rating 
decision, with a 20 percent evaluation effective from 
December 1999.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1111.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).

The veteran's service medical records are negative for 
evidence of a psychiatric disability.  The June 1987 
discharge examination stated that the psychiatric examination 
was normal.  The veteran denied all psychiatric symptoms on a 
Report of Medical History obtained at that time.  

April 1998 VA treatment records show that the veteran had 
been referred to psychology due to a positive depression 
screen.  He complained of loss of sleep due to pain, and 
increased anxiety due to financial situations.  The 
assessment/diagnosis stated that the veteran's symptoms 
appeared related to his back injury and chronic pain.  His 
symptoms were more characteristic of anxiety than depression.  
He was to be seen again for pain management and stress 
management.  

May 1998 VA treatment records show that the veteran was seen 
for complaints of anxiety and depression.  He was also noted 
to have continuous pain which interrupted his sleep.  The 
diagnostic impression was generalized anxiety disorder, 
depression, and rule out adjustment disorder with mixed 
anxiety and depression.  

The report of an August 1999 private psychological evaluation 
includes diagnostic impressions of dysthymic disorder, pain 
disorder associated with both psychological factors and a 
general medical condition, transvestic fetishism, a 
personality disorder, and borderline intellectual 
functioning.  The examiner stated that the veteran suffered 
from back problems, chronic depression, pain, and periods of 
great anxiety.  The veteran's back pain was at an intense 
level daily, and he claimed he could not sit, stand, or sleep 
for very long, and that he could not lift or climb.  

VA treatment records dated from May 2000 to December 2000 
indicate that the veteran was seen at the mental health 
clinic on several occasions.  May 2000 records note that the 
veteran reported increased back pain.  The assessment 
included an anxiety disorder not otherwise specified, rule 
out adjustment disorder with depressed mood, and chronic 
pain.  October 2000 records show assessments of an anxiety 
disorder not otherwise specified, rule out PTSD, a depressive 
disorder not otherwise specified, and a chronic pain 
disorder.  

November 2000 VA treatment records show that the veteran 
underwent psychological testing to determine whether or not a 
diagnosis of PTSD was warranted.  After a review of the test 
results, the examiner stated that because of their marginal 
validity and an incongruent clinical picture, a PTSD 
diagnosis could not be made at that time.  The diagnoses 
included anxiety disorder not otherwise specified, with rule 
out generalized anxiety disorder and PTSD.  

VA treatment records dated December 2000 note that the 
veteran had been assessed for PTSD.  Although he had some of 
the symptomatology, he did not meet the criteria for this 
diagnosis.  His problems included nightmares and chronic pain 
issues.  

January 2001 VA treatment records indicate that the veteran 
had come to the walk in clinic with complaints of nightmares 
and dreams.  He was a patient of VA, and was diagnosed with 
PTSD.  The impression was PTSD.  

June 2001 VA treatment records include diagnoses of a 
neurotic personality and PTSD.  

The veteran was afforded a VA psychiatric examination in 
November 2001.  The claims folder was reviewed in conjunction 
with the examination, and it was noted that many psychiatric 
diagnoses had been made.  The veteran described an incident 
in service in which he was forced to veer off of a road to 
avoid being hit by a tank.  His jeep hit an object and he hit 
his forehead, which rendered him unconscious.  After the 
completion of the interview and mental status examination, 
the diagnoses included major depression, transvestic 
fetishism, borderline intellectual functioning, personality 
disorder not otherwise specified, and back problems.  In 
summary, the examiner stated that the veteran was clearly a 
very psychiatrically impaired individual.  This impairment 
appeared to go back to his childhood.  The examiner stated 
that the veteran's claim for PTSD seemed rather weak.  The 
examiner noted the veteran's claimed stressor, and added that 
his description of this event was not particularly 
convincing, and he could not be sure if the veteran was even 
awake at the time of the accident.  Furthermore, the 
veteran's PTSD complaints were only first documented after he 
was deemed unsuitable for the VA PTSD program.  The examiner 
added that his claim for service connected depression seemed 
only somewhat less weak.  However, the examiner stated that 
it was conceivable that if the veteran's back injury was 
service connected, then the depression could be found to be a 
secondary complication of this injury.  

VA treatment records from December 2001 and February 2002 
include diagnoses of PTSD and recurrent major depression.  

An April 2003 letter from a private psychologist states that 
he first examined the veteran in August 1999, and that he has 
met with him for psychotherapy sessions since July 2002.  
Based on these interviews and assessments, he diagnosed the 
veteran with dysthymic disorder, PTSD, pain disorder 
associated with both psychological factors and a general 
medical condition, and a transvestic fetishism.  The examiner 
said that these disabilities were service related.  
Furthermore, he agreed with the November 2001 VA examination 
which found the veteran to be significantly depressed.  The 
examiner noted the comment in the November 2001 VA 
examination which found that it was conceivable that the 
veteran's depression was secondary to his back disability.  
The examiner then opined that the veteran's depression was 
secondary complication of his service related back injury.  
Furthermore, he added that it was his opinion that there was 
a direct or proximate causal relationship between PTSD and 
the motor vehicle accident in service.  

The Board finds that entitlement to service connection for 
depression as secondary to the veteran's service connected 
back disability is warranted.  

Initially, the Board notes that the veteran's psychiatric 
disability has received several diagnoses, including PTSD, an 
anxiety disorder, a pain disorder, and depression.  As a 
practical matter, it should be noted that all four of these 
disabilities are evaluated under the General Rating Formula 
for Mental Disorder, found at 38 C.F.R. § 4.130.  

The record indicates that the diagnosis of PTSD is in 
dispute.  On the one hand, VA treatment records show that the 
veteran did not meet the criteria for PTSD, and he was 
apparently denied entry into a PTSD treatment program.  The 
November 2001 VA examiner concluded after a review of the 
medical records and examination of the veteran that a 
diagnosis of PTSD was not warranted.  On the other hand, 
additional VA treatment records dated from 2001 include 
diagnoses of PTSD that do not contain any explanation for 
this diagnosis, and the veteran's private psychologist 
includes a diagnosis of PTSD related to the jeep accident in 
service in his April 2003 letter.  

However, the record further indicates that the diagnosis that 
is agreed upon by all parties is depression.  The veteran has 
been seen for complaints of depression since 1998, and this 
was often noted to be in conjunction with complaints of 
chronic pain.  The November 2001 VA examiner opined it was 
conceivable that the veteran's depression had developed 
secondary to his back disability, and the private 
psychologist stated in April 2003 that the veteran's 
depression was due to his service connected back disability.  
There are no contradictory medical opinions contained in the 
claims folder.  Therefore, the Board finds that the evidence 
supports entitlement to service connection for depression as 
secondary to the veteran's service connected back disability.  

ORDER

Entitlement to service connection for depression is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

The veteran contends that the 10 percent evaluation currently 
assigned to his service connected disability of the right 
calf is insufficient to reflect its current level of 
severity.  Furthermore, the veteran contends that his service 
connected disabilities render him unable to find or keep 
gainful employment.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand for the issue of entitlement to an increased 
evaluation for the veteran's fragment wound of the right calf 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  The Board notes that 
while the veteran has been provided with a copy of the 
relevant provisions of the VCAA, and has been made aware of 
the VCAA in through letters pertaining to his other issues on 
appeal, he has never been supplied with information 
concerning his claim for an increased evaluation for his 
right calf disability.  The veteran has never been provided 
with a letter that notifies him what must be demonstrated in 
order to prevail in his claim for an increased evaluation for 
his right calf disability, or what evidence VA has a duty to 
assist him in obtaining.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record shows that the veteran has not been afforded a VA 
examination of his right calf disability in conjunction with 
his current claim.  The Board finds that the veteran should 
be scheduled for such an examination in order to determine 
the current nature and severity of his disability.  

In addition, the Board notes that the veteran's disability 
has been evaluated under the rating code for superficial 
scars that are tender and painful on objective demonstration.  
This rating code was changed during the course of the 
veteran's appeal.  See 38 C.F.R. § 4.118, Code 7804 (2003).  
The RO should be provided with an opportunity to consider the 
applicability of this rating code, as well as the potential 
applicability of any other rating codes pertaining to 
disabilities of the skin.  

Finally, the Board finds that the issue of entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities must be remanded for two 
reasons.  First, the veteran submitted additional evidence in 
support of this claim in June 2003.  The evidence included a 
report of the Social Security Administration concerning the 
veteran's ability to be employed.  The veteran did not submit 
a waiver of review of this evidence by the RO.  As the 
evidence is relevant to the veteran's claim, and as it cannot 
be reviewed in the first instance by the Board, it must be 
returned to the RO.  Secondly, the decision of the Board to 
grant service connection for depression will impact the 
veteran's claim for a total rating.  Therefore, the issue of 
entitlement to a total rating must be remanded to the RO.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter that explains to 
the veteran the provisions of the VCAA, 
and notifies him what must be demonstrated 
in order to prevail in his claims for an 
increased evaluation for his right calf 
disability and a total rating based on 
unemployability, what evidence it is his 
responsibility to obtain, and what 
evidence VA has a duty to assist him in 
obtaining.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities since February 
2002.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder. 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his fragment wound to the 
right calf.  All indicated tests and 
studies should be conducted.  The 
examiner should note whether or not there 
is objective evidence of a painful scar, 
as well as whether or not the scar is 
superficial or unstable.  In addition, 
the examiner should note whether or not 
the injury or scar is productive of 
limitation of motion of the joints 
affected by the right calf.  If so, then 
the range of motion of all such joints 
should be provided in degrees.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

4.  The RO should consider whether or not 
additional current VA examinations are 
required in order to adjudicate the 
veteran's claim for entitlement to a 
total rating based on individual 
unemployability due to service connected 
disabilities.  Any examinations that are 
deemed necessary should be scheduled.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Both the old and new regulations 
regarding the evaluation of the veteran's 
right calf disability contained in 
38 C.F.R. § 4.118 should be considered.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



